Order, Supreme Court, New
York County, entered on July 22, 1976 and judgment entered thereon on August 4, 1976, awarding summary judgment to defendants-respondents, dismissing the complaint herein as time-barred on condition that defendants pay to plaintiff costs in the sum of $2,000, unanimously modified, on the law, to the extent of striking the provision for costs and, as so modified, the order and judgment are affirmed, without costs and without disbursements, for the reasons stated at Special Term. The fact that the defendants’ motions were made on the eve of trial did not warrant the imposition of costs. Defendants, having raised the defense of Statute of Limitations in their answers, could properly move for summary judgment at any time "after issue has been joined”. (CPLR 3212, subd [a].) Concur—Murphy, J. P., Lupiano, Capozzoli, Lane and Markewich, JJ.